 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     CRESCENCIO CHAVEZ-ARELLANO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 1:17-cr-00249-DAD-BAM
12                    Plaintiff,                     STIPULATION TO VACATE TRIAL AND
                                                     SET STATUS CONFERENCE; ORDER
13   vs.
                                                     Date: December 3, 2018
14   CRESCENCIO CHAVEZ-                              Time: 10:00 a.m.
     ARELLANO,                                       Judge: Hon. Dale A. Drozd
15
                      Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties through their respective
19   counsel, Assistant United States Attorney Ross Pearson, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for Crescencio Chavez-Arellano, that the December
21   3, 2018 trial confirmation and the December 18, 2018 trial date be vacated and that a further
22   status conference be set on January 28, 2019.
23          1.      On September 17, 2018, the parties set this matter for trial to take place on
24   December 18, 2018.
25          2.      On November 20, 2018, Mr. Chavez-Arellano filed a Notice of Motion and
26   Motion to Vacate Judgment Pursuant to Penal Code Section 1016.5 (hereinafter “the Motion”) in
27   the matter of People v. Crescencio Chavez-Arellano, Muni Case No. F95004484/Sup. Ct. Case
28   No. 535959, in Fresno County Superior Court.
 1          3.      A copy of the filed Motion has been provided to the government.
 2          4.      A hearing on the Motion has been set by the Fresno County Superior Court for
 3   January 10, 2019, at 8:30 a.m. in Department 32.
 4          5.      The Motion seeks to vacate Mr. Chavez-Arellano’s 1995 conviction for assault
 5   with a firearm in violation of California Penal Code section 245(a)(2) on the grounds that Mr.
 6   Chavez-Arellano was not properly advised of the immigration consequences of his plea in
 7   violation of California Penal Code section 1016.5.
 8          6.      It is Mr. Chavez-Arellano’s position that his 1995 conviction for assault with a
 9   firearm is the basis for the Administrative Removal Order (hereinafter “the Order”) issued on
10   February 5, 2004, and reinstated on September 16, 2009. As such, it is Mr. Chavez-Arellano’s
11   position that if his 1995 conviction is vacated, his current charges should be dismissed, and,
12   while any motion to dismiss would be premature at this point, Mr. Chavez-Arellano plans to file
13   a motion to dismiss the indictment under 8 U.S.C. § 1326(d) if the Fresno County Superior Court
14   grants his motion to vacate his conviction. Mr. Chavez-Arellano therefore believes that the ends
15   of justice require this continuance so he has additional time to pursue his collateral attack, which,
16   he believes could result in the dismissal of the current charges.
17          7.      The parties are requesting that the December 3, 2018 trial confirmation date and
18   the December 18, 2018 trial date be vacated, and that a further status conference be set for
19   January 28, 2019.
20          8.      The parties request this continuance with the intention of conserving time and
21   resources for both the parties and the Court. The parties agree that the delay resulting from the
22   continuance shall be excluded in the interests of justice, including but not limited to, the need for
23   the period of time set forth herein for effective defense preparation, defense investigation, and
24   plea negotiation purposes pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
25   ///
26   ///
27   ///
28   ///

                                                       2
 1                                                  Respectfully submitted,
 2
                                                    McGREGOR W. SCOTT
 3                                                  United States Attorney
 4
 5   Date: November 21, 2018                        /s/ Ross Pearson
                                                    ROSS PEARSON
 6                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
 7
 8                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
 9
10   Date: November 21, 2018                        /s/ Reed Grantham
                                                    REED GRANTHAM
11                                                  Assistant Federal Defender
                                                    Attorney for Defendant
12                                                  CRESCENCIO CHAVEZ-ARELLANO
13
14
15
16                                                ORDER
17           For the reasons set forth above in the parties’ stipulation, there exists good cause to vacate
18   the December 3, 2018 trial confirmation and the December 18, 2018 trial date. A further status
19   conference is set for January 28, 2019, at 01:00 PM in Courtroom 8 (BAM) before Magistrate
20   Judge Barbara A. McAuliffe. Pursuant to the agreement of the parties, time is excluded for defense
21   preparation, defense investigation, and plea negotiation purposes. The Court finds that the ends
22   of justice served by taking such action outweigh the best interest of the public and the defendant
23   in a speedy trial.
24
     IT IS SO ORDERED.
25
26       Dated:     November 23, 2018
                                                           UNITED STATES DISTRICT JUDGE
27

28

                                                       3
